Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 10, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  153025(43)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  KRYSTAL LOWREY,                                                                                            Joan L. Larsen,
           Plaintiff-Appellee,                                                                                         Justices
                                                                     SC: 153025
  v                                                                  COA: 323049
                                                                     Oakland CC: 2013-134588-NO
  LMPS & LMPJ, INC.,
           Defendant,
  and
  KSK HOSPITALITY GROUP, INC.,
  d/b/a WOODY’S DINER,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing an answer to the application for leave to appeal is GRANTED. The answer will
  be accepted as timely filed if submitted on or before March 14, 2016.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 10, 2016
                                                                                Clerk